Case: 20-50687     Document: 00515795901         Page: 1     Date Filed: 03/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 25, 2021
                                  No. 20-50687
                                                                         Lyle W. Cayce
                                                                              Clerk
   Amy Harrison,

                                                           Plaintiff—Appellant,

                                       versus

   Kevin Lilly, Individually and in His Official Capacity; Robert
   Saenz, Individually and in His Official Capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-668


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Amy Harrison sued Kevin Lilly and Robert Saenz in their individual
   and official capacities under 42 U.S.C. § 1983 (“Section 1983”), alleging that
   she was terminated in retaliation for exercising her First Amendment right to




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50687      Document: 00515795901           Page: 2     Date Filed: 03/25/2021




                                     No. 20-50687


   free speech. The district court dismissed Harrison’s complaint for failure to
   state a claim, and she now appeals the dismissal. We AFFIRM.
                                           I.
          Before her termination on July 12, 2017, Amy Harrison worked as
   Licensing Director for the Texas Alcoholic Beverage Commission
   (“TABC”). Her job duties included supervising and running the TABC
   Licensing Department, which regulates the persons and entities who receive
   alcoholic beverage licenses in Texas.
          In May 2017, Governor Greg Abbott appointed Kevin Lilly to serve as
   TABC Chairman. In preparation for his new role, Lilly attended a legally
   required training on conflicts of interest. One day in June 2017, Lilly
   contacted Harrison about his stock portfolio and requested her interpretation
   of a conflict-of-interest provision in the Texas Government Code. Harrison
   told Lilly that providing legal advice was beyond the scope of her position and
   recommended that he consult an attorney. Later that day, Lilly sent an email
   containing a list of his personal stock holdings to Harrison and TABC
   General Counsel Emily Helm.
          Harrison compared Lilly’s stock holdings to a list of companies
   licensed by TABC, discovered an overlap between the two, and concluded
   that Lilly had a possible conflict of interest in violation of Texas law. Harrison
   emailed her findings to TABC Executive Director Ed Swedberg, her direct
   supervisor. Harrison also emailed her findings to Helm, who was not a
   member of Harrison’s official workplace chain of command. Harrison
   additionally discussed her findings with Lilly directly. After reviewing the
   information provided by Harrison, Helm emailed Lilly an outline of the
   reasons why his stock holdings might violate Texas law.
          On June 30, Harrison learned that TABC might be planning to fire
   her. Harrison met with Swedberg, who informed her that she could work




                                           2
Case: 20-50687     Document: 00515795901           Page: 3   Date Filed: 03/25/2021




                                    No. 20-50687


   through August 2017 and then retire. Harrison told Swedberg she had not
   planned on retiring at that time. On July 6, Swedberg and TABC Chief of
   Field Operations Robert Saenz held a conference call with Harrison. Saenz
   stated that if Swedberg did not fire Harrison, then Saenz would take
   Swedberg’s position and fire her himself. On July 7, Harrison informed
   Swedberg that she would not be retiring. Unwilling to fire Harrison,
   Swedberg resigned on July 10. On July 11, Lilly named Saenz TABC Acting
   Executive Director. On July 12, Harrison was summoned to a meeting with
   Saenz and TABC Human Resources Director Donald Rupp. At this meeting,
   Harrison reiterated her findings about Lilly’s possible conflict of interest.
   Saenz and Rupp then fired Harrison, explaining that Lilly “wanted to go in a
   different direction.”
          Harrison brought a claim for First Amendment retaliation pursuant to
   Section 1983 against Lilly and Saenz (collectively “Defendants”) in their
   individual and official capacities. She alleged that Defendants terminated her
   in retaliation for communicating her conclusions regarding Lilly’s potential
   legal violation. Defendants filed a Rule 12(b)(6) motion to dismiss, arguing
   that Harrison failed to state a First Amendment retaliation claim. In the
   alternative, Defendants argued that they were entitled to qualified immunity
   for their actions in terminating Harrison. Without reaching the qualified
   immunity issue, the district court granted Defendants’ motion, concluding
   that Harrison failed to state a First Amendment cause of action. Specifically,
   the district court found that Harrison alleged that her communications about
   Lilly’s potential legal violation were made as an employee—not as a citizen—
   thus disqualifying her speech from First Amendment protection under
   Garcetti v. Ceballos, 547 U.S. 410 (2006). This appeal followed.




                                         3
Case: 20-50687     Document: 00515795901           Page: 4   Date Filed: 03/25/2021




                                    No. 20-50687


                                         II.
          We review de novo a district court’s order granting a Rule 12(b)(6)
   motion to dismiss. IberiaBank Corp. v. Ill. Union Ins. Co., 953 F.3d 339, 345
   (5th Cir. 2020). All well-pleaded factual allegations are accepted as true and
   viewed in the light most favorable to the plaintiff. Alexander v. Verizon
   Wireless Servs., L.L.C., 875 F.3d 243, 249 (5th Cir. 2017) (citation omitted).
                                        III.
          Harrison argues that the district court erred in finding that her
   complaint failed to allege the citizen speech required to state a First
   Amendment cause of action under Garcetti. She contends that she has pled
   citizen speech based on allegations that her communications regarding Lilly’s
   potential legal violation had no relation to her official duties as Licensing
   Director and were made to Helm—a TABC employee outside her workplace
   chain of command.
          To establish a Section 1983 claim for employment retaliation related
   to speech, a public employee must allege that “(1) he suffered an adverse
   employment action; (2) he spoke as a citizen on a matter of public concern;
   (3) his interest in the speech outweighs the government’s interest in the
   efficient provision of public services; and (4) the speech precipitated the
   adverse employment action.” Anderson v. Valdez, 845 F.3d 580, 590 (5th Cir.
   2016) (citation omitted). As the district court found in the present case,
   failure to allege the second prong is fatal to a First Amendment retaliation
   claim, because an employee who does not speak “as a citizen on a matter of
   public concern . . . has no First Amendment cause of action based on his or
   her employer’s reaction to the speech.” Garcetti, 547 U.S. at 418.
          As a threshold inquiry, we must determine whether the employee
   spoke as a private citizen or pursuant to her public job before asking whether
   the subject matter of the speech is a topic of public concern. Davis v.




                                         4
Case: 20-50687       Document: 00515795901         Page: 5   Date Filed: 03/25/2021




                                    No. 20-50687


   McKinney, 518 F.3d 304, 312 (5th Cir. 2008); see also Charles v. Grief, 522
   F.3d 508, 512 (5th Cir. 2008) (“Before proceeding to examine the substance
   of [the employee’s] speech, we must first focus on his role when he uttered
   it.”).
            “[W]hen public employees make statements pursuant to their official
   duties, the employees are not speaking as citizens for First Amendment
   purposes, and the Constitution does not insulate their communications from
   employer discipline.” Garcetti, 547 U.S. at 421. “Official duties” are tasks
   that employees are required to perform as part of their job responsibilities.
   Id. at 421–22. Because the employee in Garcetti did not dispute that his
   speech was required under his official duties, the Supreme Court declined
   “to articulate a comprehensive framework for defining the scope of an
   employee’s duties in cases where there is room for serious debate.” Id. at
   424. It further noted that the following factors, while relevant, are not
   dispositive in determining whether a public employee’s speech is within the
   scope of his official duties: whether a certain task is listed in a formal job
   description, whether the speech concerns the subject matter of employment,
   and whether the speech occurs inside the office. Id. at 420–21, 424–25.
            Picking up where Garcetti left off, we have found unprotected
   employee speech in situations where the speech at issue is not explicitly
   required under the employee’s official duties but nonetheless is related to
   those duties. We held that a school athletic director who submitted internal
   memoranda to his principal accusing the school of athletic budget
   mismanagement engaged in unprotected employee speech, because his
   speech focused on his “daily operations,” reflected “special knowledge”
   gleaned from his position, and was “part-and-parcel of his concerns” in
   running the school’s athletic department. Williams v. Dall. Indep. Sch. Dist.,
   480 F.3d 689, 690–91, 694 (5th Cir. 2007). We also found that a university
   audit manager who submitted an internal complaint to her superiors accusing



                                         5
Case: 20-50687      Document: 00515795901          Page: 6    Date Filed: 03/25/2021




                                    No. 20-50687


   the university of mishandling an audit investigation engaged in unprotected
   employee speech, because her statements related to her “core job
   description” and were “directed within [her] chain of command.” Davis, 518
   F.3d at 315.
          On the other hand, we held that the Davis audit manager engaged in
   protected citizen speech by filing complaints with the EEOC and FBI alleging
   employment discrimination at the university and discovery of possible child
   pornography on university computers, because communicating with external
   law enforcement authorities or agencies was unrelated to her official duties.
   Id. at 316 (conditioning this holding to a finding on remand that the speech
   raised matters of public concern). We also found that a systems analyst for
   the Texas Lottery Commission engaged in citizen speech when he emailed
   complaints about employment discrimination in his workplace to Texas
   legislators, because his communications were “not even indirectly related to
   his job” and he bypassed his “normal chain of command” by communicating
   externally to elected representatives rather than internally to his supervisors.
   Charles, 522 F.3d at 514. Additionally, we have held that a university art
   director engaged in protected citizen speech by expressing his political views
   to a congressman’s staff member, because he “spoke about concerns entirely
   unrelated to his job and from a perspective that did not depend on his job . . .
   but rather emanated from his views as a citizen.” Cutler v. Stephen F. Austin
   State Univ., 767 F.3d 462, 473 (5th Cir. 2014).
          Accepting all of Harrison’s allegations as true, a Licensing Director
   had no “official duty” to provide legal advice or report a co-worker’s
   suspected legal violations. Cf. Garcetti, 547 U.S. at 421–22. However,
   Harrison alleged that she only reached her conclusions about Lilly’s potential
   legal violation after receiving Lilly’s list of stock holdings in a workplace
   email, applying her licensing knowledge to compare TABC licensees to
   companies in which Lilly held stock, and identifying TABC licensees that



                                          6
Case: 20-50687      Document: 00515795901          Page: 7   Date Filed: 03/25/2021




                                    No. 20-50687


   overlapped with those companies—all tasks related to her “core job
   description” and “daily operations” of running the Licensing Department
   and regulating TABC licensees. Davis, 518 F.3d at 315; Williams, 480 F.3d at
   694. Indeed, Harrison’s briefing does not dispute that a Licensing Director’s
   official duties include informing others of the identities of TABC licensees.
   Because the performance of her official duties formed the very basis for her
   communications about Lilly’s potential legal violation, her speech was “part-
   and-parcel” of her concerns as Licensing Director. Williams, 480 F.3d at 694.
   Further, Harrison’s communications did not “emanate[] from [her] views as
   a citizen,” but rather originated from her perspective as Licensing Director,
   because she would not have noticed the overlap giving rise to her legal
   concerns without her licensing expertise and workplace access to a list of
   Lilly’s stock holdings. Cf. Cutler, 767 F.3d at 473.
          Harrison’s communications were further premised on “special
   knowledge” gleaned from her position. Williams, 480 F.3d at 694. Harrison’s
   allegations indicate that she knew the companies in which Lilly held stock,
   knew which companies held TABC licenses, and knew there was a legally
   suspicious overlap between the two precisely because she was Licensing
   Director. Even assuming that the identities of TABC-licensed companies are
   publicly available, the same cannot be said of Lilly’s stock holdings, which
   were listed in a workplace email that Harrison received in her employee
   capacity.
          Finally, Harrison’s complaint alleges that her communications to
   Helm were made outside her workplace chain of command. In the First
   Amendment retaliation context, we have found citizen speech in situations
   where an employee speaks outside her chain of command; however, these
   cases involved employees who communicated with persons or agencies
   outside the workplace on topics unrelated to their official duties. Davis, 518
   F.3d at 316; Charles, 522 F.3d at 514; Howell v. Town of Ball, 827 F.3d 515,



                                          7
Case: 20-50687      Document: 00515795901            Page: 8    Date Filed: 03/25/2021




                                      No. 20-50687


   524 (5th Cir. 2016) (police officer’s communications with FBI regarding
   investigation into fraud scheme perpetrated by city employees). Harrison’s
   case is distinguishable from Davis, Charles, and Howell because Helm was
   Harrison’s fellow TABC employee—not an external party—and Harrison’s
   communications to Helm were related to her official duties as Licensing
   Director.
          Moreover, Harrison’s factual allegations indicate that Helm was
   within Harrison’s workplace chain of command at the time of the events
   giving rise to her retaliation claim. Harrison alleged that after Lilly learned
   that Harrison was not qualified to provide legal advice on conflicts of interest,
   he copied Harrison and Helm on an email listing his personal stock holdings.
   As stated above, Harrison does not dispute that informing others of who
   holds a TABC license is within the scope of a Licensing Director’s official
   duties. As a practical matter, Helm could not perform legal analysis of Lilly’s
   potential conflicts of interest without first knowing which TABC licensees,
   if any, overlapped with Lilly’s stock holdings. Indeed, Harrison alleged that
   after she provided Helm with information on the overlapping entities, Helm
   legally reviewed this information and emailed Lilly an outline of the reasons
   why his stock holdings might violate Texas law. Thus, the complaint shows
   that Lilly placed Harrison within Helm’s chain of command—at least for
   purposes of responding to his stock-portfolio email—so that Harrison could
   contribute her licensing expertise and streamline Helm’s legal analysis.
          For the foregoing reasons, Harrison’s complaint alleged that her
   communications regarding Lilly’s potential legal violation related to her
   official duties as Licensing Director, reflected special knowledge gleaned
   from her position, and were made up the chain of command. Accordingly, we
   find that Harrison’s complaint alleges that she spoke as Licensing Director—
   not as a citizen. Harrison’s failure to allege citizen speech is fatal to her First
   Amendment cause of action. Garcetti, 547 U.S. at 418. Thus, the district



                                           8
Case: 20-50687         Document: 00515795901              Page: 9       Date Filed: 03/25/2021




                                          No. 20-50687


   court did not err in dismissing Harrison’s case for failure to state a claim
   under Rule 12(b)(6). 1
                                               IV.
           For the foregoing reasons, we AFFIRM the district court’s grant of
   Defendants’ Rule 12(b)(6) motion to dismiss.




           1
            Because Harrison failed to allege facts to satisfy Garcetti’s threshold inquiry that
   she be speaking as a citizen, we need not address whether she alleged speech on a matter of
   public concern. See Davis, 518 F.3d at 312; see also Charles, 522 F.3d at 512. In addition,
   based on Harrison’s failure to state a First Amendment retaliation claim, we need not
   address Defendants’ qualified immunity defense.




                                                9